
	
		II
		110th CONGRESS
		2d Session
		S. 3054
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Smith (for himself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require all automobiles manufactured or sold in the
		  United States to be equipped with a real time and average fuel economy
		  display.
	
	
		1.Real time fuel economy
			 displaySection 32908 of title
			 49, United States Code, is amended by adding at the end the following:
			
				(h)Real time fuel
				economy displayBeginning with model year 2013, any automobile
				manufactured or sold in the United States shall be equipped with a real time
				and average fuel economy display in a location that is easily visible to the
				driver of such
				automobile.
				.
		
